Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended specification and Claim 6, all previous objections to the disclosure are hereby withdrawn.
	Upon consideration of the amended Claims 3, 4, 9, and 11, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.
	The interpretation of the limitation “a twisting unit configured to twist a binding member” in Claim 1 under 35 U.S.C. 112(f) is maintained as the claim has not been amended to recite a corresponding structure for “a twisting unit.” Likewise, the rejection of Claim 1 under 35 U.S.C. 112(b) due to the lack of corresponding structure from the Office action mailed 10/05/2020 is also maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al., hereinafter Kasahara (US 9,004,114), in view of Yamamoto et al., hereinafter Yamamoto (US 2019/0193879).
Regarding Claim 1, Kasahara discloses (Figure 2) a binding machine (reinforcing bar binding machine 1) comprising: a twisting unit (binding wire twisting mechanism 11) configured to twist a binding member which is guided in a loop shape so as to wrap around an object, and thus to bind the object (column 1 lines 12-16); a twist motor (motor 13) configured to drive the twisting unit; a circuit board (control circuit board 21) having a mounting surface on which a control unit (column 4 lines 26-27; the surface of the control circuit board 21 upon which the CPU is mounted is a mounting surface) configured to control the twist motor (column 5 lines 5-11; the CPU controls operation of the motor 13) is mounted; a body portion (outer casing 2) housing the twisting unit, the twist motor and the circuit board; and a handle portion (grip 3) protruding outward from the body portion, wherein the circuit board is arranged between the twist motor and an inner wall surface of the body portion which is located toward the handle portion in such a manner that the circuit board is closer to the twist motor than the inner wall surface (see D1 and D2 in Annotated Figure 2 below). Kasahara is silent to the direction in which the mounting surfaces faces; however, as the circuit board has a finite number of surfaces on which the mounting surface may be disposed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the circuit board in such a manner that the mounting surface faces the inner wall surface, as this is one of a finite number of possible arrangements that would be obvious to try.

    PNG
    media_image1.png
    879
    1058
    media_image1.png
    Greyscale

Kasahara Annotated Figure 2
Kasahara does not disclose that the front end of the circuit board extends no further than a front end of a junction between the handle portion and the body portion, and the rear end of the circuit board is located further rearward than a read end portion of the twist motor. Yamamoto teaches (Figures 3-4) a binding machine (rebar tying machine 2) comprising: a twisting unit (hooks 62, sleeve 60, and screw shaft 58 of twisting mechanism 20) configured to twist a binding member (wire W) which is guided in a loop shape so as to wrap around an object (rebar R) and thus to bind the object ([0082] lines 1-3); a twist motor (twisting motor 54) configured to drive the twisting unit; a circuit board (main circuit board 82); a body portion (tying machine body 4) housing the twisting unit, the twist motor and the circuit board; and a 

    PNG
    media_image2.png
    761
    924
    media_image2.png
    Greyscale

Yamamoto Annotated Figure 4
Regarding Claim 2, Kasahara discloses (Figure 2) that at least a part of the circuit board (control circuit board 21) is provided at a location opposing the handle portion (grip 3).
Regarding Claim 5, Kasahara discloses (Figure 2) that the twisting unit (binding wire twisting mechanism 11) is connected to the twist motor (motor 13) via a speed reduction mechanism (reduction gear 12), and that the circuit board extends to a location opposing the speed reduction mechanism.

Regarding Claim 11, Kasahara discloses (Figure 2) a setting unit (torque adjusting dial 24) configured to set operation conditions of the binding machine (column 4 lines 15-19), but does not disclose that the setting unit is arranged at a location on the body portion, which is located closer to the handle portion (grip 3) than the circuit board (control circuit board 21) is to the handle portion. Yamamoto teaches (Figure 1) a setting unit (second operation unit 90 with setting switches 98) configured to set operation conditions of the binding machine ([0091] lines 5-9), wherein the setting unit is arranged at a location on the body portion (tying machine body 4), which is located closer to the handle portion (grip 6) than the circuit board (main circuit board 82). As this configuration for a setting unit of a binding machine is known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine disclosed by Kasahara such that the setting unit is arranged at a location on the body portion, which is located closer to the handle portion than the circuit board is to the handle portion, as taught by Yamamoto, to perform the same function. Examiner note: the claim as set forth does not mandate that the setting unit is arranged directly onto the body portion, so the setting unit taught by Yamamoto, which is connected to the body portion via the handle portion, meets this limitation of the claim.
Regarding Claim 12, with reference to the aforementioned combination of Kasahara and Yamamoto, Yamamoto teaches (Figures 3-4) that the front end of the circuit board (main circuit .
Claims 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Yamamoto as applied to Claim 1 above, and further in view of Matsuno (US 2017/0218631).
Regarding Claim 3, Kasahara discloses (Figure 2) that the circuit board (control circuit board 21) has an extending part which extends to a rear space (see Annotated Figure 2 above) located on a side opposite to the twisting unit (binding wire twisting mechanism 11) with respect to the twist motor (motor 13), and a main switch (power supply switch 22) for turning on and off a power supply, but is silent to the arrangement of the power supply wiring. Matsuno teaches (Figure 5) a binding machine (rebar tying tool 2) wherein the circuit board (control board 180) has an extending part which extends to a rear space (see Annotated Figure 5 below) located on a side opposite to the twisting unit (twisting mechanism 40) with respect to the twist motor (twisting motor 96), and wherein a power supply wiring (see Annotated Figure 5 below) to a main switch (main switch 20) for turning on and off a power supply is provided on the extending part of the circuit board (see Annotated Figure 5 below). Because the main switch disclosed by Kasahara is provided at a similar location to the main switch taught by Matsuno, it would have been obvious to one of ordinary skill in the art before the effective 

    PNG
    media_image3.png
    662
    1007
    media_image3.png
    Greyscale

Matsuno Annotated Figure 5
Regarding Claim 4, with reference to the aforementioned combination of Kasahara, Yamamoto, and Matsuno, Matsuno teaches (Figure 5) that the power supply wiring (see Annotated Figure 5 above) is arranged to extend from the extending part of the circuit board over an end portion of the circuit board (control board 180), which is located toward the rear space (see Annotated Figure 5 above), and then through the rear space.

Regarding Claim 7, with reference to the aforementioned combination of Kasahara, Yamamoto, and Matsuno, Matsuno teaches (Figure 5) a circuit board case (see Annotated Figure 5 above) receiving the circuit board (control board 180), wherein the circuit board is fixed to the first body portion (left outer housing 14) via the circuit board case. It is obvious that the circuit board must be held by something within the binding machine body, so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board in the binding machine disclosed by Kasahara and modified by Yamamoto such that it is received by a circuit board case, as taught by Matsuno.
Regarding Claim 8, Kasahara is silent to the arrangement of wirings on and around the circuit board. Matsuno teaches (Figure 5) that the circuit board (control board 180) is configured to allow a plurality of wirings extending from the mounting surface to be 
Regarding Claim 9, with reference to the combination of Kasahara, Yamamoto, and Matsuno discussed above for Claim 7, Matsuno teaches (Figure 5) that a wiring holding portion (see Annotated Figure 5 above) holding a wiring extending from the mounting surface is provided on a side surface of the circuit board case which opposes the first body portion (left outer housing 14; [0100] lines 7-12). This arrangement of wirings simplifies the design of the other internal components of the binding machine, and improves the assembly process ([0100] lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board disclosed by Kasahara and modified by Yamamoto such that a wiring holding portion holding a wiring extending from the mounting surface is provided on a side surface of the circuit board case which opposes the first body portion, as taught by Matsuno, in order to simplify the internal components of the binding machine and improve the assembly process thereof. Examiner note: only the wire .

Response to Arguments
Applicant’s arguments, see pages 10-12 of the Remarks filed 03/30/2021, with respect to the distinction between the amended Claim 1 and the prior art of record have been fully considered and are persuasive.  However, upon further consideration of the amended language, a new ground(s) of rejection is made in view of Yamamoto, as is discussed above.
Applicant's arguments, see pages 7-9 of the Remarks, with respect to the interpretation of the limitation “a twisting unit” as a means-plus-function limitation under 35 U.S.C. 112(f) and consequent rejection of Claim 1 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Examiner respectfully disagrees that the claim limitation recites sufficient structure to perform the claimed function of twisting a binding member; the term “unit” is a nonce term, which by definition is non-structural, and no further corresponding structure is provided in the claim or in the specification. Examiner notes that the section of the specification to which the Applicant points to show structure of the twisting unit merely states that it is formed in a general shaft shape and that it is connected to the twist motor via a speed reduction mechanism, which is not a sufficient description of the structure of the twisting unit itself. To take the limitation out of 112(f) interpretation, Examiner recommends amending the limitation to remove the nonce term “unit” (i.e. amending to “a twister” or the like).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERESA A GUTHRIE/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725